Citation Nr: 0630574	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-12 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from May 
1969 to February 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Board notes the September 2002 rating decision also 
awarded the veteran service connection for unilateral hearing 
loss in his left ear, evaluated as non-compensable. 
Thereafter, the veteran initiated an appeal for entitlement 
to service connection for hearing loss in his right ear and 
entitlement to a compensable evaluation for hearing loss in 
his left ear. A March 2004 rating decision granted the 
veteran service connection for bilateral hearing loss, 
assigning the veteran with a 30 percent disability rating. No 
correspondence was since received from the veteran during the 
applicable appellate time period and, therefore, the issues 
are not before the Board here.

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  In this case, the veteran 
submitted an April 2004 statement by his private treating 
psychologist opining, among other things, the veteran's 
"long-term diagnosis of Acute Panic Disorder with 
Agoraphobia along with Major Depression, in my clinical 
judgment, is a result of his military service." The record 
appears to be raising a claim to reopen his claim for 
entitlement to service connection for a panic disorder and 
depression, and these issues are REFERRED to the RO for 
appropriate action

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran filed a claim in June 2002 alleging, in pertinent 
part, that he developed post-traumatic stress disorder as a 
result of his military experiences. In his claim, the veteran 
identified that he is receiving Social Security disability 
benefits. The record is devoid of any Social Security 
Administration records. The U.S. Court of Appeals for 
Veterans Claims has held that, where VA has notice that the 
veteran is receiving disability benefits from the Social 
Security Administration (SSA), and that records from that 
agency may be relevant, VA has a duty to acquire a copy of 
the decision granting Social Security disability benefits, 
and the supporting medical documents on which the decision 
was based. See Hayes v. Brown, 9 Vet. App. 67 (1996). 
Furthermore, the VCAA emphasizes the need for VA to obtain 
records from other Government agencies. See 38 U.S.C.A. § 
5103A (b)(3), (c)(3) (West 2002). Under the circumstances 
presented here, the RO should request the veteran's SSA 
medical records.

In his original claim and thereafter, the veteran also 
identified receiving private treatment for PTSD by 
psychologist Dr. Rogers from 1999 to 2002. The veteran 
submitted an April 2004 statement from Dr. Rogers, which 
states that his long-term diagnoses include "acute panic 
disorder with agoraphobia" and "major depression" along 
with post-traumatic stress features and symptoms. From this 
statement, it is clear that the veteran's treatment with Dr. 
Rogers is extremely relevant to the case at hand and, 
therefore, the RO should make an effort to obtain them.

Accordingly, the case is REMANDED for the following action:

1.	Contact the Social Security 
Administration for the purpose of 
obtaining a copy of the decision and 
all medical records relied upon in 
conjunction with the veteran's claim 
for SSA disability benefits. Any 
attempts to obtain records that are 
ultimately unsuccessful, should be 
documented in the claims folder.

2.	Ask the veteran to complete a release 
form authorizing VA to request his 
treatment records from Dr. Rogers.  If 
he does so, the RO should request these 
medical records, and the RO should 
specify that actual treatment records, 
as opposed to summaries, are needed. 
All efforts to obtain these records, 
including follow-up requests, if 
appropriate, should be fully 
documented.

3.	After the above evidence is received, 
to the extent possible, the RO should 
then take any necessary developmental 
steps that arise in light of any newly 
obtained evidence.  

4.	The RO should then readjudicate the 
veteran's claim. If the claim remains 
denied, issue a supplemental statement 
of the case (SSOC) to the veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



